Denied and Opinion Filed August 17, 2018




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00885-CV

                                  IN RE TINA WHITE, Relator

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-00919

                              MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Boatright
                                   Opinion by Justice Bridges
       Before the Court is relator’s petition for writ of mandamus in which she complains of the

trial court’s order quashing relator’s jury demand. To be entitled to mandamus relief, a relator

must show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy.     In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relator has not shown an abuse of

discretion. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
180885F.P05